Dismissed and Memorandum Opinion filed August 15, 2019.




                                            In The

                      Fourteenth Court of Appeals

                                NO. 14-19-00508-CV

                          JUSTIN JOHNSON, Appellant

                                             V.
  BRIAN COLLIER, BRYAN COOPER, D. SIMS, TIMOTHY C. JONES,
                 AND STEVE MASSIE, Appellee

                     On Appeal from the 412th District Court
                             Brazoria County, Texas
                         Trial Court Cause No. 103018-I

                           MEMORANDUM OPINION

      Appellant, an inmate, appeals the trial court’s order dismissing his case as
frivolous pursuant to section 14.005 of the Texas Civil Practice and Remedies Code.
Appellant seeks to proceed without payment of costs. We conclude that appellant
has failed to comply with the requirements of Chapter 14 of the Texas Civil Practice
and Remedies Code and therefore dismiss his appeal without reaching the merits of
his challenge to the trial court’s order.
      Because this case involves a suit brought by an inmate in a district court in
which the inmate filed an affidavit or unsworn declaration of inability to pay costs,
the action is governed by Chapter 14 of the Civil Practice and Remedies Code. See
Tex. Civ. Prac. & Rem. Code Ann. § 14.002(a). Effective as of January 1, 2012,
Chapter 14 of the Civil Practice and Remedies Code was amended so that its
requirements regarding inmate litigation apply to actions filed in an appellate court.
See Tex. Civ. Prac. & Rem. Code Ann. § 14.002(a) (as amended, Chapter 14 applies
to “an action, including an appeal or original proceeding, brought by an inmate in a
district, county, justice of the peace, or small claims court or an appellate court,
including the supreme court or the court of criminal appeals, in which an affidavit
or unsworn declaration of inability to pay costs is filed by the inmate.”); see also
Douglas v. Moffett, 418 S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.] 2013,
no pet.).

      “When an inmate litigant files an affidavit or unsworn declaration of inability
to pay costs, Chapter 14 requires the inmate to file an additional affidavit or
declaration setting forth specific details on all previous actions filed pro se, other
than a suit brought under the Texas Family Code.” Id. at 339 (citing Tex. Civ. Prac.
& Rem. Code Ann. § 14.004(a)); see also Douglas v. Porter, No. 14–10–00055–CV,
2011 WL 1601292, at *2–3 (Tex. App.—Houston [14th Dist.] Apr. 26, 2011, pet.
denied) (mem. op.). This additional affidavit or unsworn declaration must be
accompanied by a certified copy of the inmate’s “trust account statement.” Tex. Civ.
Prac. & Rem. Code Ann. §§ 14.004(c), 14.006(f).

      “The filings required under [C]hapter 14 are ‘an essential part of the process
by which courts review inmate litigation.’” Douglas v. Turner, 441 S.W.3d 337, 339
(Tex. App.—Waco 2013, no pet.) (quoting Hickson v. Moya, 926 S.W.2d 397, 399
(Tex. App.—Waco 1996, no writ)). Failure to file the required affidavit or

                                          2
declaration of previous filings and the inmate trust account statement can result in
dismissal of the appeal. See Moffett, 418 S.W.3d at 340. When the inmate fails to
comply with the affidavit requirements, the court may assume that the current action
is substantially similar to one previously filed by the inmate and is frivolous. Id.

      On appeal, appellant filed neither a certified copy of his inmate trust account
statement with his affidavit of inability to pay costs nor an additional affidavit or
declaration relating to previous filings.

      On July 26, 2019, we notified the parties of this court’s intention to dismiss
the appeal for failure to comply with Chapter 14 of the Civil Practice and Remedies
Code unless appellant complied with Chapter 14 on or before August 7, 2019. See
Tex. R. App. P. 42.3(a). After being notified that this appeal was subject to dismissal
unless he fulfilled all of the missing Chapter 14 requirements, appellant filed a
response in which he argued the merits of the appeal, but failed to file a copy of his
previous filings or his inmate trust account.

      When an inmate fails to provide a complete affidavit as required by section
14.004(a), a court is entitled to assume that the current action is substantially similar
to a previous suit filed by the inmate and, therefore, subject to dismissal under
section 14.003(a)(2) as frivolous. Moffett, 418 S.W.3d 336, 340 (Tex. App.–Houston
[14th Dist.] 2013, no pet.); see Tex. Civ. Prac. & Rem. Code Ann. § 14.003(a)(2),
(b)(4). Because appellant failed to comply with the requirements of chapter 14 after
having been given an opportunity to cure the defect, we dismiss this appeal. See
Foster v. West, 514 S.W.3d 887 (Tex. App.—Fort Worth 2017, no pet.); Dunsmore
v. Barrow, No. 14–15–00572–CV, 2015 WL 7258506, at *2 (Tex. App.–Houston
[14th Dist.] Nov. 17, 2015, no pet.) (mem. op.).




                                            3
                                             PER CURIAM



Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         4